IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,619-01


                      EX PARTE LARRY CHARLES PERRY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 58250-A IN THE 30TH DISTRICT COURT
                              FROM WICHITA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

or detention using a vehicle and was sentenced to imprisonment. Applicant’s direct appeal was

dismissed for want of jurisdiction. Perry v. State, No. 02-18-00298-CR (Tex. App.—Fort Worth del.

Aug. 16, 2018).

        Applicant, through habeas counsel, contends that he was denied his right to a direct appeal

through no fault of his own. The trial court recommends that Applicant be granted a late appeal, and

the recommendation is supported by the habeas record. See Ex parte Axel, 757 S.W.2d 369 (Tex.
                                                                                                      2

Crim. App. 1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant is entitled to

the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 58,250-A

from the 30th District Court of Wichita County.

        Applicant is ordered returned to that time at which he may give a written notice of appeal so

that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 22, 2019
Do not publish